Citation Nr: 1042798	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-24 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim for service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty for training from July 24, 
1981, to November 18, 1981, and on active duty from April 18, 
1986, to April 30, 1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered by the VARO in 
Nashville, Tennessee, in May 2007, denying the Veteran's claim to 
reopen for service connection for PTSD.  By the same rating 
decision, the RO also denied the Veteran's claim to reopen for 
service connection for tendonitis, and although the Veteran 
thereafter initiated an appeal of that denial, she did not 
perfect her appeal as to that matter, and, that issue is 
therefore not within the Board's jurisdiction for review at this 
time.  

Regarding the only issue herein on appeal, that of service 
connection for PTSD, the record reflects that following entry of 
the RO's denial in May 2007, the Veteran requested by her July 
2007 statement that the RO reconsider its denial.  By its 
subsequent letter, dated in August 2007, the RO acknowledged the 
Veteran's reconsideration request and thereafter obtained 
additional VA treatment records for inclusion in the Veteran's 
claims folder.  The reconsideration request was not then acted 
upon and by its rating decision of February 2008, the RO treated 
the Veteran's July 2007 request for reconsideration as a newly 
filed claim to reopen and proceeded to deny that claim on the 
basis that no new and material evidence had been received to 
reopen the previously denied claim.  

In view of the foregoing, and inasmuch as the Veteran 
continuously pursued her claim to reopen following the RO denial 
in May 2007, without action by the RO on her July 2007 
reconsideration request, it is the Board's determination that 
this appeal is founded on the RO's denial of the Veteran's 
January 2007 claim to reopen through its rating decision of May 
2007.  

Notice is taken that, pursuant to her request, the Veteran was 
afforded a hearing before the Board, sitting at the RO, in April 
2010.  A transcript of that proceeding is of record.  

The Board herein finds that new and material evidence has been 
submitted to reopen a claim of entitlement to service connection 
for PTSD.  That reopened claim is addressed in the REMAND portion 
of the decision below and is REMANDED directly to the RO based on 
the Veteran's representation by an attorney.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by prior RO 
determinations, the most recent of which was entered in July 
2004; following notice to the Veteran of the July 2004 denial and 
her appellate rights, no timely appeal was initiated.  

2.  A claim to reopen for service connection for PTSD was 
received by VA in January 2007.  

3.  Since entry of the July 2004 decision, evidence received by 
VA was not previously before VA decision makers, relates to an 
unestablished fact, and raises a reasonably possibility of 
substantiating the previously denied claim for service connection 
for PTSD.  


CONCLUSIONS OF LAW

1.  The RO's decision of July 2004, denying most recently the 
Veteran's claim for service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  

2.  Since entry of that decision in July 2004, new and material 
evidence has been received by VA with which to reopen the 
previously denied claim for service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the appellant, 
the need to discuss the VA's efforts to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), as codified in the United States Code, its 
implementing regulations, or the body of law interpretive 
thereof, is obviated.

In general, decisions of the agency of original jurisdiction (the 
RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 
C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last 
final denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material evidence 
had been presented) will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Applicable law provides that service connection will be granted 
if it is shown that the appellant suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury or disease in 
line of duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

As provided by 38 C.F.R. § 3.304(f), service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

During the pendency of this appeal, effective July 13, 2010, VA 
amended its adjudication regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required inservice 
stressor.  Specifically, the final rule amends 38 C.F.R. 
§ 3.304(f) by adding a new paragraph (f)(3), which reads as 
follows:

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with 
whom VA has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related 
to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)) (emphasis added).  The provisions of this 
amendment apply to applications for service connection for PTSD 
that, among others, were appealed to the Board before July 13, 
2010 but have not been decided by the Board as of July 13, 2010.  
Accordingly, the provisions apply to this case were this one 
where the alleged stressor entailed fear of hostile military or 
terrorist activity.

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV).  38 C.F.R. 
§ 3.304(f).

Service connection for PTSD based on military sexual trauma was 
denied by RO action on several prior occasions, the most recent 
of which prior to the initiation of the claim to reopen at issue 
in herein was entered by the RO in July 2004.  At that time, the 
RO determined that new and material evidence had not been 
received by VA with which to reopen the previously denied claim.  
Notice of the denial was furnished to the Veteran in writing 
later in July 2004, as well as her appellate rights.  Inasmuch as 
no timely appeal was initiated, the July 2004 action was rendered 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Given the finality of the most recent denial of service 
connection for PTSD in July 2004, as set forth above, the 
question at this juncture is whether new and material evidence 
has been received by VA to reopen the Veteran's previously denied 
claim therefor.  This ordinarily necessitates a review of the 
evidence submitted prior to and subsequent to those most recent, 
final denial.  However, in this instance, notice is taken by the 
Board that the record includes the VA treatment records 
containing a diagnosis of PTSD, in addition to the transcript of 
the Veteran's hearing before the Board in April 2010, wherein she 
provided far greater detail as to the identity of her inservice 
assailant, the nature and type of assaults and intimidation to 
which she was subjected, the frequency of those events, and her 
attempts to seek reassignment and redress through a complaint 
filed with the Army's OIG.  Such evidence, the credibility of 
which, although not its weight, is to be presumed per Justus, 
supra., meets the requisites of 38 C.F.R. § 3.156, including 
raising a reasonable possibility of substantiating the claim for 
service connection for PTSD.  To that extent, alone, the 
previously denied claim therefor is reopened and such matter is 
further addressed in the remand portion of this document.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD, to include as due to military sexual 
trauma, is reopened.


REMAND

During her recent hearing, the Veteran reiterated prior 
statements that in 1986 or 1987 she filed a complaint with the 
Army's Office of the Inspector General (OIG) regarding the sexual 
assaults and harassment to which she was subjected by her First 
Sergeant while on active duty, beginning in 1986.  The record 
reflects that May 2004 correspondence was sent by the RO to the 
OIG at Fort Bragg, North Carolina, in an effort to obtain 
pertinent records relating to any such complaint.  The May 2004 
response was by electronic mail from the Assistant Inspector 
General, XVIII Airborne Corps, indicating that a review of the 
computer database had found no cases regarding the Veteran.  No 
further follow-up with the OIG or entry by the RO of a formal 
finding as to the unavailability of Federal records is shown.  

The Veteran has indicated on multiple occasions that she and her 
boyfriend at the time, also a service person stationed at Fort 
Bragg, went to the OIG and formalized a complaint against her 
First Sergeant.  Further actions in order to more precisely 
determine whether any record of the Veteran's visit to the OIG 
office at Fort Bragg exists is found to be necessary, and if the 
RO determines that the records do not exist or that further 
efforts to obtain same would be futile, then a formal finding as 
to the unavailability of such records should then be entered by 
the RO.   

VA treatment records compiled in January 2007 include a diagnosis 
of PTSD, but without notation of an inservice stressor-only a 
recent assault upon the Veteran involving drugs.  Her treating VA 
psychologist, M. Panucci, Ph.D., to whom she referred at the 
April 2010 hearing as having diagnosed PTSD due to military 
sexual trauma, offered diagnoses in November 2008 of an anxiety 
disorder not otherwise specified, cocaine dependence in full 
remission, and rule out PTSD, noting the Veteran's report of 
military sexual trauma, in addition to childhood sexual abuse by 
an adult male relative.  Following the conduct of the April 2010 
hearing, additional VA treatment records were obtained which date 
through September 2009 and include April 2009 diagnoses of 
depression and PTSD.  

A PTSD claim based upon personal assault involves additional 
considerations.  38 C.F.R. § 3.304(f)(3).  In Patton v. West, 12 
Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 10 Vet. App. 
128, 145 (1997), the United States Court of Appeals for Veterans 
Claims recognized that it had at one point held "an opinion by a 
mental health professional based on a post-service examination of 
the Veteran cannot be used to establish the occurrence of a 
stressor[.]"  The latter statement, however, had been made in the 
"context of discussing PTSD diagnoses other than those arising 
from personal assault."  Id.  As to personal-assault cases, the 
Court noted that VA had provided for special evidentiary 
development procedures, "including interpretation of behavior 
changes by a clinician and interpretation in relation to a 
medical diagnosis."  Id.

Further evidentiary development to obtain any pertinent VA 
treatment records not already on file is needed.  Also, to date, 
the Veteran has not been afforded a VA PTSD examination in order 
to ascertain whether she has PTSD due to an inservice stressor, 
nor has the development outlined by 38 C.F.R. § 3.304(f) (3) and 
Patton, supra, been undertaken to this point in time.  Remand to 
permit the Veteran to undergo a VA PTSD examination and request 
the VA examiner to opine whether there is secondary evidence 
denoting the occurrence of one or more personal assaults in 
service is advisable.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure compliance with 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2010) and 
38 C.F.R. § 3.159 (2010) with respect to 
issue remaining on appeal.  

Advise the Veteran that evidence from 
sources other than her service records may 
corroborate her account of an alleged 
inservice personal or sexual assault.  
Examples of such evidence include, but are 
not limited to:  Statements from fellow 
servicemen; records from law enforcement 
authorities, mental health counseling 
centers, hospitals, or physicians; and 
statements from roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor include, 
but are not limited to: a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  See M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D, Subsection 17 (Dec. 
13, 2005).

The Veteran should likewise be afforded an 
opportunity to provide any additional 
information regarding the who, what, when, 
where, and how as to the alleged 
harassment, retaliation, and intimidation 
leading to the inservice personal 
assault(s) and resulting in her claimed 
PTSD.

Also, request that she provide clarifying 
details regarding any missing service 
treatment or personnel records, including 
but not limited to requests for transfer or 
leave following military sexual trauma, or 
her Army OIG complaint .

2.  Thereafter, contact in writing the 
Army's OIG in an effort to ascertain 
whether there exist any records relating to 
one or more office visits by the Veteran to 
the OIG offices located at Fort Bragg, 
North Carolina, from April 1986 to April 
1987 relating to her later formalized 
complaint of sexual assaults allegedly 
perpetrated by her First Sergeant while she 
was serving as an assistant to the 
chaplain.  

Ensure as well that any pertinent records 
were not mistakenly forwarded to the Army 
Board for Correction of Military Records, 
Army Enlistment Records and Evaluation 
Center at Fort Benjamin Harrison, Indiana, 
or other agency.  

Efforts to obtain these and any other 
Federal records must continue until the RO 
locates the records in question and 
associated same with the claims folder, or 
determines that the records sought do not 
exist or that further efforts to obtain 
same would be futile, and, if it is so 
determined, then appropriate notice under 
38 C.F.R. § 3.159(e) must be provided to 
the Veteran and she must then be afforded 
an opportunity to respond.  

3.  Obtain for inclusion in the claims 
folder all VA treatment records, not 
already on file, pertinent to the claim 
advanced for PTSD or other psychiatric 
disorder, which were compiled since 
September 2009.

4.  Thereafter, afford the Veteran a VA 
psychiatric/psychological examination.  
Such examination is needed to clarify the 
nature and etiology of claimed PTSD or 
other psychiatric disorder.  The claims 
folder should be made available to and 
reviewed by the examiner for use in the 
study of this case and the prepared report 
of such evaluation should indicate whether 
the claims folder was made available and 
reviewed.  Such examination should also 
entail the taking of a complete psychiatric 
history, as well as the conduct of a mental 
status evaluation and all diagnostic 
studies deemed warranted by each examiner.

Following a review of the relevant medical 
evidence in the claims file, the clinical 
evaluation and any tests that are deemed 
necessary, the VA psychiatric or 
psychological examiner is asked to offer an 
opinion as to the following, providing a 
rationale for any opinion offered:

(a)  Does the Veteran meet the diagnostic 
criteria set out in the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(4th ed. 1994) for PTSD?  What other 
acquired psychiatric disorder, including 
anxiety or depressive disorder and major 
depression, if any, is now present and what 
relationship, if any, does any such 
disorder have with any diagnosed PTSD?

(b)  Considering the entire record, 
including that evidence following the 
reported inservice sexual assault(s) as to 
behavioral changes, is it at least as 
likely as not (50 percent or more 
likelihood) that any psychiatric disorder 
that is now present, to include PTSD, began 
during service or is causally linked to any 
incident of active duty, to include one or 
more claimed personal or sexual assaults?

A complete rationale should be provided for 
any opinion offered.

5.  Lastly, readjudicate the matter 
remaining on appeal and if the benefit 
sought on appeal remains denied, the 
Veteran and her attorney should be provided 
with a supplemental statement of the case, 
which should contain notice of all relevant 
actions taken on the claim for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn as to the outcome of this matter by the actions 
herein requested.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


